Citation Nr: 1543166	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  10-10 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar sprain, spondylosis, and herniated disc ("low back disability").

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity sciatica.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard with periods of active duty for training (ACDUTRA) including September to November 2001, June to October 2002, and July to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for the low back disability, assigning a disability rating for 10 percent effective August 8, 2007, and granted service connection for left lower extremity sciatica, assigning a noncompensable (zero percent) disability rating effective August 8, 2007.

In December 2009, during the pendency of appeal, the RO increased the initial rating for left lower extremity to 10 percent.  This decision constitutes a partial grant of the benefits sought on appeal; therefore, the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board remanded the case in July 2013 for additional development.

In July 2015, a Board hearing was held at the RO before the undersigned and the transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In a June 2011 VA examination, the Veteran reported a symptom of fecal leakage due to his low back disability.  The examiner noted that the Veteran also stated that he previously had a complete gastrointestinal evaluation, including a sigmoidoscopy, and no organic etiology was identified.  The examiner concluded that a rectal examination was unnecessary and the Veteran's subjective complaint of bowel leakage was less likely as not related to his low back disability.

The Veteran again reported a symptom of fecal leakage in a January 2014 substantive appeal form (VA Form 9).  VA sent a letter to the Veteran in October 2014 to clarify whether the Veteran intended to file a claim for a secondary condition to the service-connected lumbar spine disability, but the letter was mailed to the wrong address and was returned unopened to VA.  

In the July 2015 Board hearing, the Veteran testified that he continued to have fecal leakage and that he saw a non-VA gastroenterologist for the issue.  

As such, the Board finds that the RO/AMC should attempt to associate any relevant non-VA medical treatment records with the claims file, to include any gastrointestinal evaluations and treatment.  In addition, the most recent VA treatment records associated with the claims file are from June 2010.  All VA treatment records for treatment of the knees dated from July 2010 to present should also be obtained and associated with the claims file.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1) (West 2014).

After the above records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of the low back disability and left lower extremity sciatica.  All relevant treatment records should be reviewed and testing deemed necessary must be conducted and results reported in detail.  The examiner should also include a medical opinion on the nature and etiology of any fecal leakage or bowel condition, to include whether such condition is secondary to the Veteran's service-connected low back disability and/or left lower extremity sciatica.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any relevant non-VA treatment records, to include any gastroenterology treatment.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

2.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from July 2010 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

3.  Schedule the Veteran for a VA examination to determine the current severity of the low back disability and left lower extremity sciatica, including the nature and etiology of any diagnosed bowel disability.  All testing deemed necessary must be conducted and results reported in detail. 

After reviewing the entire record, the examiner should provide an opinion as to the following:

a) whether it is at least as likely as not (50 percent probability or greater) that any current bowel disability is related to the Veteran's service-connected low back disability or left lower extremity sciatica.
b) whether it is at least as likely as not (50 percent probability or greater) that any current bowel disability is aggravated by the Veteran's service-connected low back disability or left lower extremity sciatica.

In discussing the severity of the low back disability, the examiner should provide specific range of motion measurements and further comment on any additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  The examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.

If the VA examiner determines that further examination is necessary in order to render the requested medical opinions, the RO/AMC should schedule the Veteran for such an examination. 

The examiner should provide a rationale for all conclusions.  

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




